                                   1

                                   2

                                   3

                                   4

                                   5                          IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     United States,                                Case No.    18-cr-00319-CRB
                                   9                  Plaintiff,
                                                                                       ORDER GRANTING IN PART AND
                                  10            v.                                     DENYING IN PART DEFENDANT
                                                                                       HOWARD DIXON’S MOTION TO
                                  11                                                   SUPPRESS
                                         Howard Dixon,
                                  12
Northern District of California




                                                      Defendant.
 United States District Court




                                  13
                                             Defendant Howard Dixon (“Dixon”) moves to suppress the evidence obtained by
                                  14
                                       the San Francisco Police Department (“SFPD”) during a warrantless search of an
                                  15
                                       apartment, as well as a subsequent warrantless search of his vehicle and person. Amended
                                  16
                                       Mem. in Support of Mot. to Suppress (“Mot.”) (dkt. 10) at 3. Dixon contends that the
                                  17
                                       SFPD unlawfully searched (1) the apartment, (2) his car, and (3) his person, and that the
                                  18
                                       evidence obtained from all three locations should be suppressed. Id. at 4-6. Dixon
                                  19
                                       alternatively requests an evidentiary hearing on (1) whether the search of Dixon’s car was
                                  20
                                       lawful and (2) whether the officers would have arrested Dixon for possession of marijuana
                                  21
                                       even though marijuana is legal in California.
                                  22
                                             For the reasons set forth below, this Court GRANTS the motion to suppress as to
                                  23
                                       the evidence obtained from the search of the apartment because the SFPD officers did not
                                  24
                                       have probable cause to believe that the apartment was Dixon’s residence, and DENIES the
                                  25
                                       motion as to the searches of Dixon’s car and person because each search is permitted by
                                  26
                                       Dixon’s federal supervised release agreement. Because an evidentiary hearing would be
                                  27
                                       speculative at best, this Court DENIES Dixon’s request for an evidentiary hearing.
                                  28
                                       I.     BACKGROUND
                                   1
                                              This motion arises out of a March 9, 2018, search of the Oakdale Apartments at
                                   2
                                       1150 Palou Avenue (“Oakdale apartments”). Mot. at 1; Opp. (dkt. 19) at 4. Officer
                                   3
                                       Eduard Ochoa began surveilling Dixon two months prior to that date and made several
                                   4
                                       observations of Dixon and various vehicles at or around the Oakdale apartments. Ochoa
                                   5
                                       Decl. (dkt. 25) ¶¶ 8-10. Believing Dixon was a resident of the Oakdale apartments, Ochoa
                                   6
                                       detained Dixon and searched Apartment K of the Oakdale apartments, Dixon’s vehicle,
                                   7
                                       and Dixon’s person. Id. ¶¶ 15, 20-28. These searches produced substantial quantities of
                                   8
                                       cocaine, heroin, methamphetamine, and marijuana. Id.; Photographs of Seized Items (dkt.
                                   9
                                       11 Ex. B). Dixon now moves to suppress the fruits of these searches. Mot. at 1.
                                  10
                                              In January of 2018, Ochoa learned that Dixon was suspected in a shooting that
                                  11
                                       occurred in San Francisco’s Bayview district, where the Oakdale apartments are located.
                                  12
Northern District of California




                                       Opp. at 2; Ochoa Decl. ¶ 6. Ochoa knew of Dixon and was aware that he had prior felony
 United States District Court




                                  13
                                       convictions. Id. Dixon was on supervised release as a consequence of these prior felonies.
                                  14
                                       Judgment (dkt. 19 Ex. A) at 1–3. One of his supervised release conditions that this Court
                                  15
                                       imposed on the grant of supervised release stated that Dixon “shall submit to a search of
                                  16
                                       his person, residence, office, vehicle, or any other property under his control. Such a
                                  17
                                       search shall be conducted by . . . any federal, state, or local law enforcement officer at any
                                  18
                                       time with or without suspicion.” Judgment at 4.
                                  19
                                              Over the course of two months, Ochoa conducted periodic surveillance of Dixon at
                                  20
                                       the Oakdale Apartments. Ochoa Decl. ¶¶ 8–10. During that time, Ochoa reported
                                  21
                                       observing the following: (1) On one occasion, Dixon entered Apartment K of the Oakdale
                                  22
                                       apartments through the front door; (2) On two occasions, Dixon was on the landing area
                                  23
                                       directly outside of Apartment K; (3) On one occasion, Dixon stood in front of the Oakdale
                                  24
                                       apartments; (4) On two occasions, Dixon drove a black BMW sports car in the Bayview
                                  25
                                       neighborhood; (5) On one occasion, Dixon sat inside a black BMW sports car while
                                  26
                                       parked in front of the Oakdale apartments; (6) On five occasions, a black BMW sports car
                                  27
                                       was parked in front of the Oakdale apartments, unoccupied; (7) On two occasions, Dixon
                                  28
                                                                                      2
                                   1   drove a blue Honda minivan through the Bayview neighborhood; and (8) On at least two
                                   2   occasions, a blue Honda minivan was parked in front of the Oakdale apartments,
                                   3   unoccupied.1 Id. In addition to these observations, on three occasions Ochoa surveilled
                                   4   the Oakdale apartments and saw neither Dixon nor the two previously-mentioned vehicles.
                                   5   Id.
                                   6          On March 9, 2018, prior to the search, Ochoa contacted the United States Probation
                                   7   Office and confirmed that Dixon was on an active grant of supervised release with a
                                   8   warrantless search provision. Id. ¶ 11. Ochoa did not receive any information regarding
                                   9   Dixon’s listed address from the Probation Office, but he searched for that information on
                                  10   four databases: California Department of Motor Vehicles, California Law Enforcement
                                  11   Telecommunication System, Accurint, and FirstTwo. Id. ¶ 12. The searches of these
                                  12   databases produced three different addresses associated with Dixon, two in Oakland, and
Northern District of California
 United States District Court




                                  13   one in San Francisco. Id. None of the addresses listed were the Oakdale apartments. Id.
                                  14          Later that day, Ochoa observed Dixon exiting the Oakdale apartments. Id. ¶ 17–18;
                                  15   SFPD Incident Report (dkt. 11 Ex. A) at 5. Dixon then ran back up the stairs and into one
                                  16   of the units in the Oakdale apartments. Id. He then exited the apartments once again, this
                                  17   time carrying two trash bags, and approached a blue Honda minivan parked outside. Id.
                                  18   Ochoa ordered several SFPD officers who were with him (“the officers”) to move in to
                                  19   detain Dixon to conduct a search pursuant to the warrantless search condition. Ochoa
                                  20   Decl. ¶ 20; SFPD Incident Report at 5. When the officers approached, Dixon dropped a
                                  21   set of keys onto the ground. Id.
                                  22          Ochoa took the keys from the ground and walked up the stairs toward Apartment K,
                                  23   which was on the third floor of the Oakdale apartments. Ochoa Decl. ¶ 21. Ochoa used
                                  24   one of the keys to unlock the front door of Apartment K. Id. He then knocked and
                                  25   announced the presence of the SFPD and entered the apartment. Id. The officers found
                                  26
                                       1
                                  27     Dixon disputes his presence in a black BMW sports car. Decl. of Howard Dixon (dkt. 28) ¶ 4.
                                       However, this Court need not determine the truth of this dispute because, even if Dixon were
                                  28   present in the sports car during these observations, the officers still did not have probable cause to
                                       believe that Dixon was a resident of Apartment K.
                                                                                         3
                                   1   Tracy Shackleford inside the apartment, with whom Ochoa had spoken before. Id. ¶¶ 5,
                                   2   22. Shackleford confirmed to Ochoa that Dixon had rented a bedroom in Apartment K.
                                   3   Id. ¶ 23. Shackleford directed the officers to Dixon’s room, and Ochoa used one of the
                                   4   keys that Dixon had dropped to open its door. Id.
                                   5          Inside the bedroom, the officers found two backpacks containing several
                                   6   individually-wrapped baggies of cocaine, heroin, and marijuana, as well as a digital scale
                                   7   and additional packaging materials. Id. ¶ 25; SFPD Incident Report at 5. The officers also
                                   8   found pieces of mail addressed to Dixon at the San Francisco address listed as Dixon’s
                                   9   residence on one of the databases that Ochoa had searched. Id.
                                  10          The officers then exited the Oakdale apartments and conducted a search of Dixon’s
                                  11   person. Ochoa Decl. ¶ 26. The search revealed $897 in cash, but no drugs or drug
                                  12   paraphernalia. Id. The officers proceeded to search the blue Honda minivan, which Ochoa
Northern District of California
 United States District Court




                                  13   accessed using the keys that Dixon dropped. Ochoa Decl. ¶ 27; SFPD Incident Report at
                                  14   5. That search revealed another backpack containing marijuana. Id. The officers then
                                  15   took Dixon to the Bayview Police Station (“Bayview Station”). Id.
                                  16          While Dixon was sitting on a bench at the Bayview Station, an officer reported
                                  17   seeing Dixon “elevate his waist from the bench and move his right arm toward his buttocks
                                  18   area.” Ochoa Decl. ¶ 28. Ochoa identified this movement as an attempt to conceal
                                  19   contraband. Id. The officers searched Dixon, at which time a clear bag fell from his
                                  20   buttocks area. Id. Ochoa examined the bag and found it to contain dozens of additional
                                  21   individually-wrapped baggies of cocaine, heroin, and methamphetamine. Id.
                                  22          The Government filed a three-count indictment against Dixon on July 17, 2018,
                                  23   charging him with three counts of possession with intent to distribute a controlled
                                  24   substance under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Opp. at 8; Indictment (dkt. 1).
                                  25   Dixon now moves to suppress that evidence. Mot.
                                  26   II.    LEGAL STANDARD
                                  27          The Fourth Amendment protects the “right of the people to be secure in their
                                  28   persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.
                                                                                    4
                                   1   Const. amend. IV. Although a warrant is generally required, the “touchstone” of the
                                   2   Fourth Amendment inquiry “is always the reasonableness in all the circumstances of the
                                   3   particular governmental invasion of a citizen’s personal security.” See Pennsylvania v.
                                   4   Mimms, 434 U.S. 106, 108-09 (1977) (internal quotation marks omitted).
                                   5          Police officers “may lawfully conduct searches of parolees or their residences
                                   6   without satisfying the Fourth Amendment’s warrant requirement when certain conditions
                                   7   are met.” United States v. Grandberry, 730 F.3d 968, 973 (9th Cir. 2013). Two such
                                   8   conditions are (1) “that the parolee is subject to a provision authorizing such warrantless
                                   9   searches,” id.; see also Samson v. United States, 547 U.S. 843, 848 (2006), and (2) that
                                  10   “‘[b]efore conducting a warrantless search’ of a residence ‘pursuant to a parolee’s parole
                                  11   condition, law enforcement officers must have probable cause to believe that the parolee is
                                  12   a resident of the house to be searched.’” Grandberry, 730 F.3d 968, 973 (9th Cir. 2013)
Northern District of California
 United States District Court




                                  13   (quoting United States v. Howard, 447 F.3d 1257, 1262 (9th Cir. 2006) (alteration in
                                  14   original)).
                                  15          Analytically prior to whether a search was permissible under the Fourth
                                  16   Amendment, however, is whether the defendant may challenge the legality of that search.
                                  17   “A defendant has standing to challenge the legality of a search on Fourth Amendment
                                  18   grounds only if he has a ‘legitimate expectation of privacy’ in the place searched.” United
                                  19   States v. Zermeno, 66 F.3d 1058, 1061 (9th Cir. 1995) (quoting Rakas v. Illinois, 439 U.S.
                                  20   128, 148 (1978)). To meet this requirement, the defendant bears the burden of
                                  21   demonstrating that he “manifest[s] a subjective expectation of privacy in the area searched,
                                  22   and [his] expectation [is] one that society would recognize as objectively reasonable.”
                                  23   United States v. Sarkisian, 197 F.3d 966, 986 (9th Cir. 1999).
                                  24   III.          DISCUSSION
                                  25          Here, there is no dispute that Dixon was subject to a condition under his supervised
                                  26   release agreement that permitted warrantless searches of his home, vehicle, and person.
                                  27   Judgment at 4 (“The defendant [Dixon] shall submit to a search of his person, residence,
                                  28   office, vehicle, or any other property under his control. Such a search shall be conducted
                                                                                     5
                                   1   by . . . any federal, state, or local law enforcement officer at any time with or without
                                   2   suspicion.”). The Government contends that, in consequence, Dixon lacks standing to
                                   3   challenge the search of Apartment K, Opp. at 9-12, and that the searches of the apartment,
                                   4   vehicle, and Dixon’s person were lawful. Id. at 12-14.
                                   5          A.     The Apartment
                                   6                 1.     Standing
                                   7          The parties agree that, if Dixon were an overnight guest in the apartment, he would
                                   8   have standing to challenge the search of the apartment. See United States v. Grandberry,
                                   9   730 F.3d 968, 971 (9th Cir. 2013) (holding that parolee had Fourth Amendment standing
                                  10   to challenge the search of an apartment in which he was an overnight guest); see Mot. at 2-
                                  11   3; Opp. at 11-12. Under Grandberry, then, if Dixon were an overnight guest in the
                                  12   apartment, he would have standing to challenge the search thereof.
Northern District of California
 United States District Court




                                  13          But the Government contends that Dixon lived in the apartment in question. See
                                  14   Opp. at 1. So, it urges, Dixon does not have standing to challenge the search because he
                                  15   had a reduced expectation of privacy as a result of his being on federal supervised release,
                                  16   and thus, at the time of the search, he lacked an expectation of privacy that society would
                                  17   consider reasonable in his residence. Opp. at 9-12. The Government relies principally on
                                  18   Samson v. California, 547 U.S. 843, 848 (2006), in which the Court held that suspicionless
                                  19   searches of California parolees’ persons do not violate the Fourth Amendment, id. at 857,
                                  20   and United States v. Lopez, 474 F.3d 1208 (9th Cir. 2007), overruled in part on other
                                  21   grounds by United States v. King, 687 F.3d 1189 (9th Cir. 2012) (en banc), which held that
                                  22   a suspicionless search of a parolee’s home did not violate the Fourth Amendment, id. at
                                  23   1212-13. “Given the[se] holdings,” argues the Government, “there is no reason for this
                                  24   Court to find that society would recognize the defendant to have a reasonable expectation
                                  25   of privacy in the very apartment that he had reported to reside at and therefore agreed to
                                  26   subject to warrantless searches.” Opp. at 11.
                                  27          The Court is not persuaded. And that is so because the Government’s argument
                                  28   conflates the standing inquiry with the subsequent inquiry as to whether a search, once
                                                                                       6
                                   1   properly challenged, qualifies as “reasonable.” Though both inquiries turn on
                                   2   reasonableness—the “touchstone of the Fourth Amendment,” Samson, 547 U.S. at 855—
                                   3   the inquiry into whether Dixon has standing is “theoretically distinct from the merits of
                                   4   [his] Fourth Amendment claim.” Rakas, 439 U.S. at 133; see also Grandberry, 730 F.3d at
                                   5   975. While Samson and Lopez did conclude that parolees—and by extension those on
                                   6   federal supervised release, see United States v. Betts, 511 F.3d 872, 876 (9th Cir. 2007)
                                   7   (equating parole and federal supervised release for Fourth Amendment purposes)—had not
                                   8   suffered a Fourth Amendment violation based on the suspicionless searches of their person
                                   9   and residence, respectively, they did not purport to decide whether the defendants in those
                                  10   cases had standing to bring their Fourth Amendment claims. See Samson, 547 U.S. at 848;
                                  11   Lopez, 474 F.3d at 1212-13. Rather, they addressed whether those claims, once brought,
                                  12   would be successful. Samson, 547 U.S. at 848; Lopez, 474 F.3d at 1212-13.
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has explicitly recognized as much, stating in Grandberry that
                                  14   “Samson is not itself a case about Fourth Amendment standing.” 730 F.3d at 975; see also
                                  15   Samson, 547 U.S. at 855 n.4. Indeed, Samson framed the question as whether the
                                  16   warrantless search of the parolee’s home was “reasonable within the meaning of the Fourth
                                  17   Amendment,” id., not whether the defendant had the authority to challenge that search.
                                  18   Lopez, too, held that “the parole search in question did not violate the Fourth
                                  19   Amendment,” not that the defendant lacked standing to contest the issue. Samson, 730
                                  20   F.3d at 1214; cf. Rakas, 439 U.S. at 140 (characterizing Fourth Amendment standing
                                  21   doctrine as inquiring whether the defendant is “entitled to contest the legality of a search,”
                                  22   not whether the search is unlawful). The Government’s argument, thus, conflates the
                                  23   threshold standing inquiry with whether, on the merits, Dixon would be successful in
                                  24   demonstrating that a search of his residence would be unreasonable.2
                                  25          The Government also makes much of dicta in Judge Watford’s concurrence in
                                  26   Grandberry, which observed the oddity that parolees have a greater expectation of privacy
                                  27

                                  28
                                       2
                                         Because the Court concludes that, even were the apartment at issue Dixon’s residence, he has
                                       standing to challenge the search, whether he was a resident is immaterial to the analysis.
                                                                                       7
                                   1   in the homes of others than in their own homes. 730 F.3d at 983 (Watford, J., concurring).
                                   2   The Government points to Judge Watford’s statement that “[h]ad the warrantless search at
                                   3   issue here occurred at [the defendant’s] own home, he would not have been able to seek
                                   4   suppression of the evidence. As a parolee subject to California’s standard condition
                                   5   authorizing warrantless, suspicionless searches of his residence, [he] has no legitimate
                                   6   expectation of privacy in his own home.” Id.; Opp. at 12. The Government takes this
                                   7   statement to mean that if the search in that case had been of the defendant’s house (rather
                                   8   than a house in which he was a guest), he would have lacked standing. Opp. at 12.
                                   9          But, again, the Government’s reading misses the distinction between Fourth
                                  10   Amendment standing and the merits of whether a search violated the Fourth Amendment.
                                  11   Lopez, on which Judge Watford relied, see Grandberry, 760 F.3d at 983 (Watford, J.,
                                  12   concurring) (citing Lopez, 474 F.3d at 1213), addressed whether a search violated the
Northern District of California
 United States District Court




                                  13   Fourth Amendment—not whether the defendant had standing to challenge that search.
                                  14   Lopez, 474 F.3d at 1214. And so the dicta in Judge Watford’s concurrence, read in the
                                  15   context of its reliance on Lopez, is better read to recognize the oddity that, on the merits, a
                                  16   defendant would be more likely to successfully challenge a suspicionless search of a home
                                  17   in which he was a guest than one in which he lived. See Grandberry, 760 F.3d at 983
                                  18   (Watford, J., concurring).3
                                  19          Judge Berzon’s concurrence, written “to respond to Judge Watford’s suggestion,”
                                  20   reads Judge Watford’s concurrence in just this way. Id. at 985 (Berzon., J., concurring).
                                  21   Judge Berzon responds by pointing out that there are reasons to provide greater Fourth
                                  22

                                  23   3
                                         The Court also observes that, even were the Government correct about the dicta in Judge
                                  24   Watford’s concurrence, this Court would not be free to craft the rule that the Government
                                       proposes. And that is so because, as already noted, (1) defendants on supervised release retain
                                  25   Fourth Amendment protections, Samson, 547 U.S. at 850 n.2, and (2) “[a]t the Amendment's ‘very
                                       core’ stands ‘the right of a man to retreat into his own home and there be free from unreasonable
                                  26   governmental intrusion.’” Florida v. Jardines, 569 U.S. 1, 6 (2013) (quoting Silverman v. United
                                       States, 365 U.S. 505, 511 (1961). So, since the barest minimum of Fourth Amendment rights
                                  27   would protect one’s ability to challenge a search of his home, and defendants on supervised
                                       release retain at the very least that bare minimum, defendants on supervised release retain Fourth
                                  28   Amendment standing to challenge searches of their homes. Reading the dicta in Judge Watford’s
                                       concurrence as the Government suggests, therefore, would run afoul of Supreme Court precedent.
                                                                                           8
                                   1   Amendment protection to residences in which a parolee is a guest than one in which he is a
                                   2   resident, because “[t]he State has an interest protecting the privacy of its law-abiding
                                   3   citizens from intrusion on the basis of simple association with a parolee.” Id. This
                                   4   argument addresses the merits question of whether the Fourth Amendment should permit
                                   5   such suspicionless searches—not whether the parolee may challenge them. See id.
                                   6          In addition, as Grandberry’s majority opinion reasoned—and which Judge Watford
                                   7   joined—“the government [was] wrong in asserting that Samson stripped parolees of any
                                   8   Fourth Amendment protection.” 730 F.3d at 975 (emphasis in original); see also Samson,
                                   9   547 U.S. at 855 n.2 & n.4 (agreeing with dissent that parolees retain greater Fourth
                                  10   Amendment protections that prisoners). And so Grandberry and Samson both confirm that
                                  11   defendants like Dixon maintain a “legitimate expectation of privacy,” Rakas, 439 U.S. at
                                  12   143, and thus that they have standing to challenge searches of their homes. This is also
Northern District of California
 United States District Court




                                  13   consistent with United States v. King, 736 F.3d 805 (9th Cir. 2013), which held that a
                                  14   suspicionless search of a probationer’s residence did not violate the Fourth Amendment,
                                  15   because, although the defendant retained a reasonable expectation of privacy, id. at 809,
                                  16   the search was nevertheless lawful because “[b]alancing the slight intrusion on
                                  17   Defendant’s expectation of privacy against the government’s significant need to promote
                                  18   its legitimate governmental interests, we hold that the search conducted here was
                                  19   reasonable.” Id. at 810. In other words, King held that the defendant had standing to
                                  20   challenge the search of his home—otherwise there would be nothing to “balance”—but
                                  21   that the search did not violate the Fourth Amendment. Id. at 809-10.
                                  22          Thus, the Court concludes that if Dixon were a resident of the apartment, he has
                                  23   standing to challenge the search of the apartment. And so, because regardless of whether
                                  24   he is an overnight guest or a resident, he has standing to challenge the search of Apartment
                                  25   K, the Court now addresses the lawfulness of that search.
                                  26                 2.     Lawfulness of the Apartment Search
                                  27          Dixon argues that the search of the apartment was unlawful because the officers did
                                  28   not have probable cause to believe that he resided there prior to conducting the search.
                                                                                     9
                                   1   Mot. at 5. The Court agrees.
                                   2          The Ninth Circuit has imposed two requirements that must be satisfied before law
                                   3   enforcement can lawfully search the residence of someone on supervised release without a
                                   4   warrant. First, that person must be subject to a warrantless search condition. See Lopez,
                                   5   474 F.3d at 1212–14. Second, the “law enforcement officers conducting the search must
                                   6   have probable cause to believe that [that person] is a resident of the house to be searched.”
                                   7   See United States v. Howard, 447 F.3d 1257, 1262 (9th Cir. 2006) (quoting Motley v.
                                   8   Parks, 432 F.3d 1072, 1080 (9th Cir. 2005) (en banc) (overruled in part on other grounds)).
                                   9   There is no dispute that the first requirement is met here; the dispute turns on the second.
                                  10          The Ninth Circuit has explained that the second prong of the test “concerns a
                                  11   precondition for a search pursuant to a parole condition—namely, warrantless entry into a
                                  12   particular residence—not the propriety of the parole search itself.” Grandberry, 730 F.3d
Northern District of California
 United States District Court




                                  13   at 975 (emphasis in original). “Probable cause as to residence exists if an officer of
                                  14   ‘reasonable caution’ would believe, ‘based on the totality of [the] circumstances,’ that the
                                  15   parolee lives at a particular residence.” Id. (quoting United States v. Diaz, 491 F.3d 968
                                  16   (9th Cir. 2007)). This is a “relatively stringent standard . . . which requires more than a
                                  17   mere well-founded suspicion[.]” Id. at 976 (internal quotations omitted).
                                  18          Grandberry recognized four factors (hereinafter “Howard factors”) that govern
                                  19   when determining whether “officers have probable cause to conclude that a parolee lived
                                  20   in a residence”:
                                  21                 (1) the parolee did not appear to be residing at any address other
                                                     than the one searched; (2) the officers had directly observed
                                  22                 something that gave them good reason to suspect that the parolee
                                                     was using his unreported residence as his home base; (3) the
                                  23                 parolee had a key to the residence in question; and (4) either
                                                     parolee’s co-resident or the parolee himself identified the
                                  24                 residence in question as that of the parolee.
                                  25   Id. (internal quotations omitted) (citing Howard, 447 F.3d at 1265). Of particular note, the
                                  26   Ninth Circuit recognized that, though entitled to some weight, “a parolee’s presence at a
                                  27   residence, even if frequent, does not, standing alone, establish probable cause that the
                                  28   parolee lives there.” Id. at 978. Two cases, Grandberry and United States v. Hopkins, 701
                                                                                     10
                                   1   Fed. Appx. 636 (9th Cir. 2017), provide useful tethers for this analysis.
                                   2          In Grandberry, the Ninth Circuit found that the officers did not have probable cause
                                   3   to search the residence of a parolee they suspected of selling drugs. Grandberry, 730 F.3d
                                   4   at 980. There, the officers had learned from a police database that the Grandberry lived at
                                   5   10652 South Manhattan Pl. in Los Angeles. Id. at 971. After observing Grandberry sell
                                   6   crack cocaine away from his listed address, the officers followed Grandberry to an
                                   7   apartment complex at 3418 S. Arlington Ave. Id. The officers conducted surveillance on
                                   8   Grandberry over eleven days and (1) they observed Grandberry entering the Arlington
                                   9   building between six and ten times using keys in his possession, usually alone; (2) after
                                  10   observing Grandberry enter the building, they occasionally saw movement through the
                                  11   window of a second-floor unit, and once saw him looking out of that window; (3) they
                                  12   once saw him leave the building, hand a man in a parked vehicle a paper bag, and reenter
Northern District of California
 United States District Court




                                  13   the building; (4) when attempting to arrest Grandberry outside of the building, they
                                  14   observed Grandberry toss keys onto the ground; and (5) upon arrest, one officer told
                                  15   Grandberry he intended to search Grandberry’s home, to which Grandberry responded: “do
                                  16   what you gotta do.” Id. at 971–72.
                                  17          The court noted first that Grandberry’s statement to the police upon arrest did not
                                  18   constitute an admission that he lived at the Arlington apartment building—the fourth
                                  19   Howard factor. Id. at 977.
                                  20          Equally important to the analysis is what the officers did not observe or do. The
                                  21   officers never saw Grandberry at the Arlington apartment building late at night or early in
                                  22   the morning. Id. at 977–78. No officer:
                                  23                 [C]hecked the names on the building’s mailboxes to see if
                                                     Grandberry received mail there. None of them ever observed
                                  24                 him carrying groceries, laundry, newspapers, or mail. None
                                                     asked any neighbors whether Grandberry lived there; examined
                                  25                 the building’s trash for whether it contained anything of
                                                     Grandberry’s; or investigated who leased or lived in the
                                  26                 Arlington apartment.
                                  27   Id. Accordingly, the court reasoned that the government had made no observations that
                                  28   could give them reason to suspect that Grandberry was living there—the second Howard
                                                                                    11
                                   1   factor. Id. at 979. Finally, the officers conducted only a brief surveillance of Grandberry’s
                                   2   listed address and did not see him there or ask anyone at the house whether Grandberry
                                   3   lived there. Id. at 972. Thus, the Ninth Circuit concluded, the government had made an
                                   4   inadequate showing that Grandberry did not appear to be residing at any other residence—
                                   5   the first Howard factor. Id. at 977–78.
                                   6          The Ninth Circuit was also unpersuaded by what the officers had seen. Though
                                   7   Grandberry had a key to the Arlington apartment, the court concluded that “such a fact,
                                   8   standing alone, does not establish probable cause.” Id. at 979. The Court then determined
                                   9   that “there was no basis for doubting that Grandberry lived where he had reported he
                                  10   did[.]” Id. at 980. It thus concluded that the officers lacked probable cause to believe that
                                  11   Grandberry lived in the searched apartment. Id. at 980.
                                  12          By contrast, in Hopkins, the Ninth Circuit found that the officers did have probable
Northern District of California
 United States District Court




                                  13   cause to believe that Hopkins was living at a location that was not listed as his residence.
                                  14   701 Fed. Appx. at 638. There, Hopkins, a parolee, had been living in a motor home at “the
                                  15   2187 address” and had listed that address with the sex-offender registry. Id. At one point,
                                  16   a teenager emerged from the 2187 residence and identified himself to the officers as the
                                  17   Hopkin’s nephew. Id. The teenager told the officers that Hopkins had moved to “the 2225
                                  18   address” and identified a car parked at the same address as Hopkins. Id. Officers also
                                  19   discovered that the car was registered to both Hopkins and to the 2225 address. Id.
                                  20          The court held that the officers had probable cause to believe that Hopkins had
                                  21   moved to the 2225 address, stating “defendant’s nephew had no apparent reason to lie, and
                                  22   his information was independently corroborated by the registration of the car in two
                                  23   relevant specifics (owner and address).” Id. at 638–39.4 Hopkins indicated that great
                                  24   weight should be placed on information obtained from unbiased sources regarding the
                                  25   defendant’s true residence that has been corroborated by independent police investigation.
                                  26
                                  27   4
                                         Though Hopkins did not deem the Howard factors “particularly apt” in that case, 701 Fed. Appx
                                  28   at 639, the court did not purport to overrule the Howard factors; it merely acknowledged that not
                                       all situations could be easily analyzed using those factors. Id.
                                                                                         12
                                   1   Id. at 639.
                                   2          The Government acknowledges that Grandberry identifies factors that guide the
                                   3   probable-cause-of-residence determination. Opp. at 14. But it fails to address whether it
                                   4   has met the Howard factors. Instead, it asserts that “by the time Ochoa picked-up [sic] the
                                   5   keys the defendant had dropped on the ground . . . the facts already known to him were
                                   6   sufficient to establish probable cause.” Id.
                                   7          These arguments are unpersuasive. Applying the Howard factors, the officers had
                                   8   significantly less reason to believe that this apartment was Dixon’s address than the
                                   9   officers had in Grandberry, and thus no probable cause to believe that the apartment was
                                  10   Dixon’s residence.
                                  11          The first Howard factor is whether the parolee appeared to be residing at any
                                  12   address other than the one searched. Id. at 976 (citing Howard, 447 F.3d at 1265). Dixon
Northern District of California
 United States District Court




                                  13   argues that the first Howard factor supports his position because the officers, despite
                                  14   knowing of three possible alternative addresses at which Dixon could have been residing,
                                  15   “did absolutely nothing to eliminate these alternative addresses as Dixon’s residence[.]”
                                  16   Repl. at 6. In Grandberry, the court held that a brief surveillance of the defendant’s listed
                                  17   address was insufficient to determine whether he actually lived there. Grandberry, 730
                                  18   F.3d at 977–78. Here, there is no evidence that the police conducted any surveillance of
                                  19   any of Dixon’s listed addresses. Ochoa Decl. ¶ 12. Nor is there any evidence that the
                                  20   officers asked anyone in any of the listed addresses’ neighborhoods whether Dixon lived
                                  21   there, as did the officers in Hopkins. See 701 Fed. Appx. at 638; Ochoa Decl. The
                                  22   Government thus fails to make an adequate showing of the first Howard factor.
                                  23          The second Howard factor is whether the officers directly observed something that
                                  24   gave them a good reason to suspect that the parolee was living at the unreported residence.
                                  25   Grandberry, 730 F.3d at 976 (citing Howard, 447 F.3d at 1265). Dixon argues that the
                                  26   Government fails this factor because the observations Ochoa made here are much weaker
                                  27   than the observations made by the officers in Grandberry. Repl. at 7. Grandberry noted
                                  28   that no officer had “checked the names on the building’s mailboxes to see if Grandberry
                                                                                      13
                                   1   received mail there . . . . ever observed him carrying groceries, laundry, newspapers, or
                                   2   mail . . . . asked any neighbors whether Grandberry lived there; examined the building’s
                                   3   trash for whether it contained anything of Grandberry’s; or investigated who leased or
                                   4   lived in the Arlington apartment.” Grandberry, 730 F.3d at 977–79.
                                   5          Here, the officers similarly failed to make such observations. In fact, Ochoa knew
                                   6   that Shackleford was the primary tenant of Apartment K yet never in the course of his two-
                                   7   month surveillance asked her whether Dixon lived with her. He did not do so until after he
                                   8   had entered the apartment. Ochoa Decl. ¶ 5. Though Ochoa observed Dixon at the
                                   9   Oakdale apartments several times over the course of two months, he never observed him
                                  10   conducting any of the activities traditionally associated with residence, save for carrying
                                  11   two trash bags on the date of the search. Id. ¶¶ 8–10. As the Ninth Circuit has instructed,
                                  12   “a parolee’s presence at a residence, even if frequent, does not, standing alone, establish
Northern District of California
 United States District Court




                                  13   probable cause that the parolee lives there.” Grandberry, 730 F.3d at 978. All of Ochoa’s
                                  14   observations, even if taken as true, do not amount to “a good reason to suspect that the
                                  15   parolee was using his unreported residence as his home base.” Id. at 976 (citing Howard,
                                  16   447 F.3d at 1265). Thus, the of the second Howard factor does not support the
                                  17   Government’s position.
                                  18          The third Howard factor is whether the person on supervised release had a key to
                                  19   the residence in question. Id. Dixon unquestionably had a key to Apartment K. Ochoa
                                  20   Decl. ¶ 27; SFPD Incident Report at 5. The Government argues that this fact, in
                                  21   conjunction with the prior observations made by Ochoa, establishes probable cause. Opp.
                                  22   at 14. It appears that the officers here did not know that the keys dropped by Dixon would
                                  23   grant access to Apartment K until they tried them in the lock. Though at least one other
                                  24   circuit has held that inserting a key into a lock on a door to identify whether the key
                                  25   unlocks the door is itself a Fourth Amendment search, see e.g., United States v. Bain, 874
                                  26   F.3d 1, 15 (1st Cir. 2017) (“[W]alking up to the door of a home and trying keys on the lock
                                  27   does not differ markedly from walking up with a trained police dog to sniff around the
                                  28   door [which is a search under Supreme Court precedent].”), the Ninth Circuit has not. In
                                                                                     14
                                   1   fact, the Ninth Circuit has held that inserting a car key into a lock to identify that the
                                   2   person possessing the key had access to the car protected by the lock is not, without more,
                                   3   a search. United States v. $109,179 in United States Currency, 228 F.3d 1080, 1088 (9th
                                   4   Cir. 2000) (“[I]nserting the key into the car door lock for the purpose of identifying
                                   5   [defendant] was not an unreasonable search prohibited by the Fourth Amendment.”).
                                   6          Though the insertion of the key into the lock on the front door of the apartment may
                                   7   be distinguishable from Currency because of the different privacy concerns implicated by a
                                   8   car and a residence, this Court need not decide whether insertion of a key into a
                                   9   residence’s lock is a search. And that is so because even if the insertion of the key into the
                                  10   lock is not a search, the officers here still did not have probable cause to believe that
                                  11   Apartment K was Dixon’s residence. Possession of a key alone is not enough to establish
                                  12   probable cause as to residency, Grandberry, 730 F.3d at 979, and, as in Grandberry, the
Northern District of California
 United States District Court




                                  13   police’s limited surveillance and failure to investigate Dixon’s other possible addresses,
                                  14   even coupled with the fact that Dixon possessed the key, does not rise to the level of
                                  15   probable cause. See id. at 979–80. The officers here only observed Dixon enter
                                  16   Apartment K once, and there is no evidence that Dixon used a key when doing so. Thus,
                                  17   even if the officers’ knowledge that Dixon possessed a key to the apartment were not part
                                  18   of the search, but see Bain, 874 F.3d at 15, and thus constitutes an adequate showing of the
                                  19   third Howard factor, that alone would not be enough to establish probable cause under the
                                  20   Motley/Howard rule. See Grandberry, 730 F.3d at 979 (holding that possession of a key
                                  21   “standing alone, does not establish probable cause.”).
                                  22          The fourth Howard factor is whether the person on supervised release, or their co-
                                  23   resident, identified the residence in question as that of the person on supervised release.
                                  24   Id. at 976 (citing Howard, 447 F.3d at 1265). Dixon correctly argues that the Government
                                  25   does not make an argument as to this factor. Grandberry noted that Grandberry’s
                                  26   statement to the officers (“do what you gotta do”) upon arrest was insufficient to satisfy
                                  27   the fourth Howard factor, as it did not unambiguously identify the apartment to be
                                  28   searched as Grandberry’s residence. Grandberry, 730 F.3d at 977. Here, there is no
                                                                                      15
                                   1   evidence that Dixon made any statement at all, much less one identifying Apartment K as
                                   2   his residence. And Shackleford’s confirmation that Dixon rented a room in Apartment K
                                   3   cannot justify the officers’ search because it came after the search had unequivocally
                                   4   begun. Repl. at 10; Ochoa Decl. ¶ 23. Thus, the Government fails to make an adequate
                                   5   showing of the fourth Howard factor.
                                   6          Since the Government has made an inadequate showing of at least three of the
                                   7   Howard factors, the Government has not shown that the officers had probable cause to
                                   8   search Apartment K. Thus, the search of the apartment was unlawful. This Court
                                   9   therefore GRANTS Dixon’s motion as to the searches inside the apartment.
                                  10          B.     The Blue Honda Minivan5
                                  11          Dixon next argues that the officers’ search of the vehicle violated the Fourth
                                  12   Amendment. Mot. at 5. This claim fails because Dixon’s warrantless search condition
Northern District of California
 United States District Court




                                  13   extends to vehicles in his possession and under his control.
                                  14          Dixon argues that “it appears that the only cause SFPD officers had to believe that
                                  15   the minivan was Dixon’s was the insertion of a key [that Dixon had dropped] into the
                                  16   van,” and that that insertion was a search. Id. He also argues, citing no cases in support,
                                  17   that the officers needed probable cause to believe that the vehicle belonged to Dixon as a
                                  18   precondition of the search, as is the case for a parolee’s residence. Repl. at 15.
                                  19          Even if the officers did need such probable cause, the Ninth Circuit has held that the
                                  20   insertion of a key into a car’s lock for the purposes of identifying that the defendant had
                                  21   access to the car is not a search within the meaning of the Fourth Amendment. Currency,
                                  22   228 F.3d at 1087-88. The court stated that the defendant had at most “a minimal
                                  23   expectation of privacy in the lock of his car door,” and that “the police may conduct
                                  24   limited searches of vehicles to ascertain ownership on less than probable cause.” Id. at
                                  25

                                  26   5
                                         Because the Court concludes that the searches of the vehicle and Dixon’s person were lawful,
                                  27   the Court need not address whether Dixon has standing to challenge these searches. See Byrd v.
                                       United States, 138 S. Ct. 1518, 1530 (2018) (“Because Fourth Amendment standing is subsumed
                                  28   under substantive Fourth Amendment doctrine, it is not a jurisdictional question and hence need
                                       not be addressed before addressing other aspects of the merits of a Fourth Amendment claim.”).
                                                                                       16
                                   1   1088. While the possession of a key to a house is not enough to establish residence in that
                                   2   house, Grandberry, 730 F.3d at 979, the relevance of the Ninth Circuit’s analysis in
                                   3   Currency is that possession of a key, at the very least, establishes control over a car. See
                                   4   Opp. at 21. Unlike a key to a residence, which under Grandberry is not alone enough to
                                   5   establish probable cause as to residency, the Court sees no reason to conclude the key to a
                                   6   vehicle would not establish probable cause as to control in this context. And that is so
                                   7   because the terms of Dixon’s supervised release permit, as Dixon concedes, Repl. At 15,
                                   8   warrantless searches for a “vehicle . . . under his control.” Dkt. 135 at 4.
                                   9          Since the officers were able to establish that Dixon had control over the car by
                                  10   inserting the key into the car door’s lock and confirming that it unlocked the door, Dixon’s
                                  11   warrantless search condition permitted the officers to search the minivan without a
                                  12   warrant. The Court DENIES Dixon’s motion as to the search of the blue Honda minivan.6
Northern District of California
 United States District Court




                                  13          Dixon alternatively requests an evidentiary hearing regarding (1) the validity of
                                  14   Ochoa’s claims that he would have arrested Dixon for possession of the marijuana found in
                                  15   the minivan alone and (2) the legality of the seizure of the marijuana from the minivan.
                                  16   Repl. at 2; see also Ochoa Decl. ¶ 27. The Court DENIES this request because state police
                                  17

                                  18
                                       6
                                         Dixon asserts that the analysis in Currency may be faulty because it does not follow the
                                  19   property-based analysis articulated in United States v. Jones, 565 U.S. at 404–05. Repl. at 17.
                                       However, he cites no Ninth Circuit case that supports the proposition that the property-based
                                  20   analysis in Jones overrules the holding in Currency.
                                  21           He further argues that under United States v. Portillo-Reyes, 529 F.2d 844 (9th Cir. 1975),
                                       “the insertion of [a] key into the door of [a vehicle] to see if it fit constituted the beginning of a
                                  22   search.” Mot. at 4 (citing Portillo-Reyes, 529 F.2d at 848). However, the court in Currency
                                       distinguished Portillo-Reyes, saying “[in Portillo-Reyes, law enforcement] did far more than
                                  23   determine whether the key fit the lock on the door. Instead, they used the key to gain access to the
                                       interior of the vehicle and conducted a search . . . .” 228 F.3d at 1087. Currency went on to state
                                  24
                                       that “[f]itting the key into the car door lock did not give police any knowledge about the contents
                                  25   inside the vehicle, but revealed only that [defendant] had access to that car.” Id. at 1088. Here,
                                       the police gained access to the car using Dixon’s discarded key—which was entirely permissible
                                  26   under Currency, 228 F.3d at 1087-88. They then had probable cause to believe—again, even
                                       assuming that this requirement applies to vehicles—that the vehicle belonged to Dixon (or at least
                                  27   was property under his control) at the instant that they determined that the key fit the minivan’s
                                       door lock. At that point, the officers could search the minivan pursuant to the Dixon’s warrantless
                                  28
                                       search condition.
                                                                                           17
                                   1   officers can legally arrest persons for violations of federal law, § 4:30, Identification and
                                   2   Immigration, Cal. Search & Seizure § 4:30, and because the search of the minivan was not
                                   3   unlawful. Additionally, testimony about what Ochoa would have done under different
                                   4   circumstances than those in the case at bar would be speculative at best.
                                   5          C.     Dixon’s Person
                                   6          Dixon’s last claim is that the officers’ search of his person at the Bayview Station
                                   7   was unlawful because it arose out of an illegal arrest. Mot. at 5. He asserts that “had the
                                   8   officers not conducted their illegal searches, Dixon would not have been taken into custody
                                   9   and he would not have been present at the Bayview Station for the officers to discover the
                                  10   contraband on his person.” Id. The Supreme Court has held that “the Fourth Amendment
                                  11   does not prohibit a police officer from conducting a suspicionless search of a parolee.”
                                  12   Samson, 547 U.S. at 857; Betts, 511 F.3d at 876 (equating parole and federal supervised
Northern District of California
 United States District Court




                                  13   release for Fourth Amendment purposes). Ochoa stated that he ordered his fellow officers
                                  14   to “detain Dixon in order to conduct a federal probation [sic] search on him.” SFPD
                                  15   Incident Report at 5. So, Ochoa was acting within constitutional bounds under Samson
                                  16   when he searched Dixon after searching Apartment K. See Samson, 547 U.S. at 857 (“the
                                  17   Fourth Amendment does not prohibit a police officer from conducting a suspicionless
                                  18   search of a parolee.”) (emphasis omitted). However, that search did not reveal any drugs,
                                  19   only $897 in cash. Ochoa did not search Dixon’s person again until he observed conduct
                                  20   which he believed indicated that Dixon was concealing contraband at the Bayview Station.
                                  21          Dixon raises a “fruit of the poisonous tree” claim, arguing that he was “clearly
                                  22   arrested and transported to Bayview Station as a result of the discovery of narcotics in
                                  23   Apartment K, the arrest and the fruits of that arrest must also be suppressed[.]” Repl. at
                                  24   14. In his motion, Dixon claims that “[s]uch ‘fruit’ includes all evidence obtained within
                                  25   Apartment K, as well as the evidence seized from Dixon’s vehicle and his person[.]” Mot.
                                  26   at 6. But in his reply, Dixon appears to only be asserting that the search of his person at
                                  27   the Bayview station is such a “fruit.” Repl. at 14 (“The government has not met its burden
                                  28   to prove that Dixon’s arrest was somehow attenuated from the search of Apartment K.”).
                                                                                     18
